Order entered September 15, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00356-CR

                            JASON DANIEL SEWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82792-2013

                                           ORDER
       Appellant’s September 10, 2015 motion to abate the appeal is before the Court. In his

motion, appellant notes that in transcribing a videotaped interview played at trial, the court

reporter reported numerous small portions of the interview as “inaudible.” Appellant seeks an

abatement and a hearing in the trial court to allow the trial court to determine whether the

reporter’s record “may be improved by additional examination of the tape” and, if not, to explore

“additional alternatives.” The videotape itself is admitted into evidence as State’s Exhibit One

and is included within the record on appeal.

       Because the videotape is before the Court, and because a comparison of the videotape

and the reporter’s record shows many of the “inaudible” portions are in fact comprehensible

upon a careful review of the videotape, the Court DENIES appellant’s motion. To the extent the
parties need to quote or refer to comprehensible portions of the reporter’s record that have been

recorded as “inaudible,” they are instructed to provide both appropriate citations to the reporter’s

record and to the corresponding timestamp on State’s Exhibit One so that the Court may verify

the parties’ assertions regarding what was said.

        We EXTEND the time to file appellant’s brief until FOURTEEN DAYS from the date

of this order.

                                                     /s/     LANA MYERS
                                                             JUSTICE